The Chancellor.
I concur in the result reached by Judge Scudder, but inasmuch as the question as to the defences to which “improvement certificates” are liable in the hands of an innocent holder for value, without notice, has not been passed upon by this court, and was not discussed in this •case, and the determination of it is not necessary to the decision, I am not inclined to express an opinion on that subject.
Far affirmance — The Chancellor, Chief Justice, Dalrimple, Depue, Scudder, Van Syokel, Woodhull, Dodd, Green, Lilly — 10.
For reversal — Dixon, Clement — 2.